ADAMS, District Judge.
On the taxation of costs in this action, a question is presented whether the successful party is entitled to recover the disbursements necessarily made in giving a stipulation for value. The claimant in giving such a stipulation incurred an expense of $50.19, paid to bankers in England, and it was objected to, and the objection sustained by the clerk, probably because there is no direct authority for the taxation. It has, however, become the settled practice to allow disbursements made to surety companies for the same purpose. I am unable to see any distinction in this matter in principle. The fee seems to have been reasonable and if it is proper to allow such disbursements to surety companies, it should also be allowed in a case of this kind. The exception is therefore sustained.